            Case 1:20-cv-01053-ER Document 80 Filed 06/11/20 Page 1 of 9




335-7 LLC, FGP 309 LLC, 226 LLC, 431 HOLDING
LLC, and 699 VENTURE CORP.,

                                           Plaintiffs,

                          against                                                OPINION AND ORDER

CITY OF NEW YORK, NEW YORK CITY RENT                                                  20 Civ. 1053 (ER)
GUIDELINES BOARD, and RUTHANNE
VISNAUSKAS, in her official capacity as
commissioner of the New York State Division of
Homes and Community Renewal,

                                        Defendants.

                            and

NEW YORK TENANTS & NEIGHBORS, and
COMMUNITY VOICES HEARD,

                Proposed Defendant-Intervenors.

RAMOS, D.J.:

        Plaintiffs are five owners and landlords of residential apartment buildings in the City of

                                                                            against the City of New York,

the New York City Rent Guidelines Board                                        , and RuthAnne Visnauskas in

her official capacity as commissioner of the New York State Division of Homes and Community

Renewal                               , challenging the constitutionality of the New York State and

New York City Rent Stabilization Laws1                       ncluding the 2019 amendments thereto.




1
  According to the complaint, the RSL consist of various laws that govern rent stabilization in New York City
codified in N.Y. UNCONSOL. LAW TIT. 23 § 8621 (McKinney) and NEW YORK CITY ADMIN. CODE § 26-
501 et seq., New York State rent stabilization regulations in N.Y. COMP. CODES R. & REGS. TIT. 9 § 2520 et
seq., implementing policies of the State and City Defendants, the Housing Stability and Tenant Protection Act of
2019, and all related laws, codes, and regulations. See generally Doc. 1.
               Case 1:20-cv-01053-ER Document 80 Filed 06/11/20 Page 2 of 9



Before the Court now is a motion to intervene permissively pursuant to Federal Rule of Civil

Procedure 24(b), brought by two tenant advocacy groups                   New York Tenants & Neighbors and

Community Voices Heard                                          .2 Mot. to Intervene, Doc. 48. The City and

State Defendants have consented to this intervention. The Landlord Plaintiffs, however, oppose

the motion. Doc. 51. For the reasons set forth below, the motion to intervene is GRANTED.

     I.    BACKGROUND

           A. Factual Background3

           This is one of five actions filed in the Southern and Eastern Districts of New York in



RSL.4 Proposed Intervenors have already intervened in two of the five cases.5 See Cmty. Hous.

Improvement Prog. V. City of N.Y., E.D.N.Y. No. 19 Civ. 4087 (EK) (RLM); 74 Pinehurst LLC

v. State of N.Y., E.D.N.Y. No. 19 Civ. 6447 (EK). In the instant action, the Landlord Plaintiffs,

asserting claims under the Fifth and Fourteenth Amendments as well as 42 U.S.C. § 1983, allege

that the RSL, both facially and as applied, effects a physical, regulatory, and confiscatory taking




2
 The parties in this action are also in the process of briefing motions to dismiss pursuant to Federal Rule of Civil
Procedure 12(b)(6), which are not at issue in this opinion.
3
  The following facts are largely drawn from P                           -conclusory allegations, which the Court
accepts as true for purposes of the instant motion. See Aristocrat Leisure Ltd. v. Deutsche Bank Tr. Co. Ams., 262
F.R.d. 348, 352 (S.D.N.Y. 2009) (internal citations and quotation marks omitted); see also Herman v. New York
Metro Area Postal Union
                 -pleaded allegations must be accepted as true for purposes of considering a motion to intervene, with
no de
4

of property without just compensation and violates landl                          See Cmty. Hous. Improvement
Prog. V. City of N.Y., E.D.N.Y. No. 19 Civ. 4087 (EK) (RLM); 74 Pinehurst LLC v. State of N.Y., E.D.N.Y. No. 19
Civ. 6447 (EK); Building and Realty Inst. of Westchester v. State of N.Y., S.D.N.Y. No. 19 Civ. 11285 (KMK); G-
Max Mgmt., Inc. v. State of N.Y., S.D.N.Y. No. 20 Civ. 634 (KMK).
5
    In both cases, the motions to intervene were granted on consent.

                                                            2
              Case 1:20-cv-01053-ER Document 80 Filed 06/11/20 Page 3 of 9



of property not for public use and without just compensation, and violates their due process

rights. See generally Doc. 1.

           Before 1969,



the C                                                                                   -time city residents were

uprooted from their communities. See Mem. of Law in Supp. of Mot. to Intervene

           , Doc. 50 at 2 (citing                                                     , 446 F. Supp. 814, 825

(S.D.N.Y. 1977)). In 1969, New York State adopted the Rent Stabilization Law of 1969,

limiting rent increases for regulated units while providing tenants                     -                       the

option to renew rent stabilized leases. Id. Over the last fifty years, the City and State have

renewed and modified the RSL several times. Id. Notwithstanding those RSL, in 2018, over

188,000 New Yorkers faced eviction because they could not afford their rent, and over three

fourths of low-income New Yorkers spend thirty percent of their income on rent, with some

indigent tenants spending over fifty percent. Id. at 3. Furthermore, the homeless population in

the New York City came to exceed 78,000 in 2019, including over 43,000 homeless people in

families with children.6 Id at 2.

           On June 14, 2019, New York State enacted the Housing Stability and Tenant Protection

Act of 2019, as a response to an ongoing housing shortage crisis. Id. at 3. Among other things,

the Act fine-tuned how rents can be increased, and how units can be deregulated. Id. The Act

and other laws, codes, and regulations that govern rent stabilization in New York City, along

with implementing policies of the New York City Rent Guidelines Board and the New York




6
    According to Proposed Intervenors, the housing crisis worsened in the 1990s due
                                                                 Id.

                                                          3
            Case 1:20-cv-01053-ER Document 80 Filed 06/11/20 Page 4 of 9



State Division of Housing and Community Renewal, are the relevant statutory scheme at issue in

the instant action. See generally Doc. 1.

         B. Procedural History

         The Landlord Plaintiffs commenced the instant action on February 6, 2020. Doc. 1. On

March 24, 2020, Proposed Intervenors advised this Court that they intended to move to intervene

and requested leave to do so. See Doc. 43. On April 3, 2020, Proposed Intervenors moved to

intervene. Doc. 48. On May 24, 2020, another group of nine tenant advocacy organizations and

associations applied for leave to file an amicus brief, Doc. 70, which the Court granted, Doc. 71.

On June 2, 2020, the owner of 312 West 93rd Street, a single room occupancy building in New

York City, requested leave to move to intervene as of right or permissively as a plaintiff.7 Doc.

76.

         C. Proposed Intervenors

         Proposed Intervenors are two prominent tenant advocacy groups in New York, both of

which have organized and lobbied for greater protections for tenants generally                   and Rent-

regulated Tenants in particular for decades.8 Supp. Mem. at 4. Both groups were on the

steering committee of the Upstate Downstate Housing Alliance, which led the lobbying efforts

for the Housing Stability and Tenant Protection Act of 2019. Id. In addition to its annual efforts

to increase tenant testimony before the New York City Rent Guidelines Board, New York

                                                                 of its members testified before the New

York City Council in 2018 when the Council was considering whether to continue rent




7
  On June 4, 2020, the Court granted the owner of 312 West 93rd Street leave to file a motion to intervene, whose
motion papers are due June 26, 2020. That motion is thus not at issue in this opinion.
8
 New York State Tenants & Neighbors was founded in 1974, while Community Voices Heard was founded in
1994.

                                                         4
               Case 1:20-cv-01053-ER Document 80 Filed 06/11/20 Page 5 of 9



stabilization. Id. at 4 5. Lastly, both groups have numerous members who are Rent-regulated

Tenants. Id. at 5. According to Proposed Intervenors, they have first-hand experience with the

problems that the Housing Stability and Tenant Protection Act of 2019 addressed and rely on

RSL to continue living in and contributing to their communities. Id.

    II.    DISCUSSION

           Federal Rule of Civil Proc



                                                                       9


                                                                                  Restor-A-Dent Dental Labs.,

Inc. v. Certified Alloy Prods., Inc., 725 F.2d 871, 876 (2d Cir. 1984) (citing S.E.C. v. Everest

Mgmt. Corp., 475 F.2d 1236, 1240 (2d Cir. 1972)). In exercising its discretion, the district court

must consider whether the intervention will unduly delay or prejudice the adjudication of the

                                                              see also United States v. Postal Service v.

Brennan, 579 F.2d 188, 191 (2d Cir. 1978). Additional relevant factors includ



                                                                                           will significantly

contribute to full development of the underlying factual issues in the suit and to the just and

                                                                           See Grewal v. Cueno, No. 13 Civ. 6836

(RA) (HBP), 2014 WL 2095166, at *3 (S.D.N.Y. May 20, 2014) (citing H.L. Hayden Co. of N.Y.

v. Siemens Med. Sys., Inc., 797 F.2d 85, 89 (2d Cir. 1986) (internal quotation marks omitted)).

           Proposed Intervenors contend that their motion should be granted because: (1) any

judgment rendered in this action will have a direct impact on both themselves and their



9
    As a preliminary matter, the Landlord Plaintiffs do not contest that the instant motion to intervene was timely filed.

                                                             5
            Case 1:20-cv-01053-ER Document 80 Filed 06/11/20 Page 6 of 9



members; and (2) that they, having been intimately involved in efforts in connection with the

RSL, will offer not only a unique, personal and highly relevant factual perspective to the laws at

issue, its development, and its impact, but also specialized expertise and substantial familiarity

with the legal issues under review. In response, the Landlord Plaintiffs do not dispute that

Proposed Intervenors are the intended beneficiaries of the RSL, but argue that their interests are

already being adequately represented by the named defendants in this action, and permitting

intervention here will                                      s. Alternatively, the Landlord Plaintiffs argue

that affording Proposed Intervenors amicus curiae status would provide an adequate substitute

for intervention.

        Here, the Court finds that Proposed Intervenors have the better of the argument. To

begin, Rule 24(b)(1)(B) is satisfied here because there is no dispute that

defenses share the same fundamental question of law with the main suit: the constitutionality of

the RSL as amended in 2019.10 See Fed. R. Civ. P. 24(b)(1)(B); see also Miller v. Silbermann,

832 F. Supp. 663, 674 (S.D.N.Y. 1993) (granting permissive intervention to tenants whose

                                                       defense of the named defendants          all claims

                                                                                                             ,

Proposed Intervenors, grassroots organizations that closely serve tenants directly impacted by the

RSL and having been intimately involved in efforts in connection with the RSL for decades, will



just and equitable adjudication                                              Grewal, 2014 WL 2095166, at


10

                                                              Town of Chester v. Laroe Estates, Inc., 137 S. Ct.
1645, 1651 (2017). In any event, Proposed Intervenors would have representational standing by virtue of their
numerous members Rent-regulated Tenants whose interests would be directly affected should the Landlord
Plaintiffs succeed; the interests th
participation of individual members is not required.
Workers of Am. V. Brock, 477 U.S. 274, 282 (1986).

                                                        6
           Case 1:20-cv-01053-ER Document 80 Filed 06/11/20 Page 7 of 9



*3 (internal quotation marks and citation omitted). Courts have often specifically recognized the

benefits of intervention by tenant groups whose viewpoint and knowledge of the underlying

circumstances would assist the court during the course of litigation. See Miller, 832 F. Supp. at

674; see also United States v. N.Y.C. Hous. Auth., 326 F.R.D. 411, 419 (S.D.N.Y. 2018). Indeed,

Proposed Intervenors are already providing such assistance in the two RSL actions filed in the

United States District Court for the Eastern District of New York. Accordingly, while affording

Proposed Intervenors amicus curiae status would allow them to provide the Court with their

legal analysis, the Court finds that, on balance, permitting them to intervene will better assist the

Court in resolving the issues raised by the complaint.

       Moreover, there is no harm to                                      if intervention is granted

at this early stage in the litigation. The instant motion to intervene was filed promptly, and

Proposed Intervenors will be subject to the same briefing schedule regarding the

pending motions to dismiss. In any event, the Landlord Plaintiffs cannot claim an appreciable



amicus curiae the Court otherwise undoubtedly would have received. Furthermore, the Landlord

               cern that because they also challenge the RSL as applied, permitting intervention

would allow the Proposed Intervenors to unnecessarily seek discovery into their individual

businesses and finances, is both premature and unfounded. In the event that their claims do

survive the motions to dismiss, it is unclear how their individual businesses and finances would

only be relevant to, and thus sought by, Proposed Intervenors but not the named defendants. To

the extent that their concern is directed at the possibility of duplicative requests for discovery,

that concern can be addressed                                supervise discovery.




                                                  7
            Case 1:20-cv-01053-ER Document 80 Filed 06/11/20 Page 8 of 9



         Next,                                                                                      on the basis

                                      ests are already adequately represented in this action is

unpersuasive. While failure to show inadequate representation may warrant denial of

intervention of right,

district court to grant permissive intervention. See

and Human Servs., No. 19 Civ. 4676 (PAE), No. 19 Civ. 5433 (PAE), 19 Civ. 5435 (PAE), 2019

WL 3531960 at *6 (S.D.N.Y. Aug. 2, 2019) (internal citations omitted); see also N.Y.C. Hous.

Auth., 326 F.R.D. at 418 (

(quoting                                                       , No. 17 Civ. 957 (ADS) (AKT), 2017 WL

6459464, at *13 (E.D.N.Y. Dec. 15, 2017)). Instead, courts within this Circuit have held that



such intervention may still be appropriate if the addition of the intervenors will assist in the just

                                                                                   See N.Y.C. Hous. Auth., 326

F.R.D. at 418 (internal quotation marks and citations omitted); see also Oneida Grp., 2017 WL

6459464, at *13 (collecting cases finding permissive intervention warranted even where party

representation was found adequate).

         Lastly, the Landlord Plaintiffs                 that permitting intervention could open the

floodgates to potential intervenors with the same claim to intervention is unfounded.11 This

action involving the RSL the subject of voluminous editorials and news articles                      has been

pending for over four months now. Additionally, the parties are already well into the process of




11
  To date, there has been only one other application, apart from the instant motion, filed by various tenant advocacy
organizations. Doc. 71. That application, filed on May 23, 2020, only sought amicus curiae status, which the Court
granted. Doc. 72.

                                                          8
           Case 1:20-cv-01053-ER Document 80 Filed 06/11/20 Page 9 of 9



briefing potentially dispositive motions to dismiss. Therefore, any additional application to

intervene may well be untimely.

III.     CONCLUSION

         For the aforementioned reasons, Proposed

GRANTED. The Clerk of the Court is respectfully directed to terminate the motion, Doc. 48.

It is SO ORDERED.

Dated:     June 11, 2020
           New York, New York
                                                            _______________________
                                                            Edgardo Ramos, U.S.D.J.




                                                9
